Mr. Justice Wolf
delivered the opinion of the Court.
In this ease the finding of the Industrial Commission was that the deceased workman had suffered an apoplectic stroke while milking a cow. The stroke was caused hy his diseased condition; he was sixty years old and suffered from high blood pressure, arteriosclerosis and pulmonary tuberculosis. The Commission found no external cause for the stroke. The direct cause of death was cerebral hemorrhage due to apoplexy of the brain.
The theory of the petitioners was that the workman had been kicked or pushed hy the cow, had fallen down and struck the back of his head against the concrete floor. They claim that this accident caused the hemorrhage.
The State Insurance Fund brought evidence to the effect that the workman had not suffered an accident.
A conflict of evidence arose which was solved hy the Commission against the petitioners. The Commission decided that the accident alleged by the petitioners had never happened. That is a finding of fact and cannot be reviewed by this Court.
The petition must he denied.